IN THE UNITED STATES COURT OF APPEALS           United States Court of Appeals
                                                                           Fifth Circuit
                            FOR THE FIFTH CIRCUIT                       FILED
                            _____________________
                                                                      April 29, 2005
                                 No. 04-51060
                            _____________________                Charles R. Fulbruge III
                                                                         Clerk
UNITED STATES OF AMERICA
                     Plaintiff - Appellee
                      v.
CHARLES PHELPS, JR also known as, Dave Smith also known as,
Mr D
                     Defendant - Appellant
                          ---------------------
          Appeal from the United States District Court for the
                     Western District of Texas, Waco
                              6:03-CR-197-6
                          ---------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.
PER CURIAM:*


      IT IS ORDERED that Appellee’s unopposed motion to vacate the

sentence is GRANTED.

              IT IS FURTHER ORDERED that Appellee’s unopposed motion

to   remand    the   case   to   the   Western   District   of    Texas,          Waco

Division for resentencing is GRANTED.

      IT IS FURTHER ORDERED that Appellee’s alternative request

for an extension of time to file the Appellee’s brief 14 days

from the denial of Appellee’s motion to vacate and remand is

MOOT.




      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.